EXHIBIT 10.1

 

June 30, 2020

 

Bob Goeltz

[Address]

Dear Bob:

On behalf of Arcus Biosciences, Inc. (“Arcus” or the “Company”), I am pleased to
invite you to join the Company in the role of Chief Financial Officer. Below are
details of the compensation and benefits program that we offer, as well as other
terms of your employment with Arcus. Should you have any questions regarding any
part of this offer, or wish to receive additional details, please let us know
and we can provide more information for you.

 

1.Position. Your title will be Chief Financial Officer and you will report to
the Company’s Chief Executive Officer, Terry Rosen, Ph.D. This is a full-time
position. By signing this letter agreement, you confirm to the Company that you
have no contractual commitments or other legal obligations that would prohibit
you from performing your duties for the Company. While you render services to
the Company, you will not engage in any other employment, consulting or other
business activity (whether full-time or part-time) that would create a conflict
of interest with the Company.

 

2.Cash Compensation. Your annualized base salary will be $420,000, less payroll
deductions and all required tax withholdings, payable in accordance with the
Company’s standard payroll schedule (“Base Salary”). Your Base Salary will also
be subject to adjustment pursuant to the Company’s employee compensation
policies in effect from time to time. In addition, you will be eligible to
receive an annual bonus with a target bonus of 40% of your Base Salary (“Annual
Bonus”), which shall be based on goal achievement during the applicable
performance year, subject to approval of the Company’s Board of Directors. The
goals for your first year of employment will be established by you and the
Company’s Chief Executive Officer within 30 days following your start date. For
calendar year 2020, you will be eligible to receive up to 50% of your Annual
Bonus.

 

3.Sign-on Bonus. The Company will provide you with a one-time sign-on bonus of
$80,000, to be paid shortly following your first day of employment. This amount
is subject to all required payroll deductions and tax withholdings. In the event
you voluntarily resign from Arcus within two (2) years of your start date, you
will be required to repay the pro-rated portion of these payments based on the
number of months you were employed by the Company prior to your resignation.

 

4.Employee Benefits. As a regular employee of the Company, you will be eligible
to participate in a number of Company-sponsored benefits. In addition, you will
be entitled to paid vacation in accordance with the Company’s vacation policy,
as in effect from time to time. You will also be entitled to Directors and
Officers Liability Insurance on the same terms and conditions as offered to
other executive officers of the Company and indemnification in accordance with
the Company’s Indemnification Agreement, which will be supplied to you for
execution upon your start date with the Company.




 

--------------------------------------------------------------------------------

 

 

5.Equity Awards. An important component of your compensation includes the
opportunity for ownership in the Company. To that end, subject to the approval
of our Board of Directors (the “Board”), Arcus will grant you an option to
purchase 250,000 shares of the Company’s Common Stock with an exercise price
equal to the fair market value as of the date of grant (the “Option”), as
determined by the Board. The Option will be subject to the terms and conditions
of the equity plan pursuant to which it is granted and the grant agreement
issued thereunder. Your grant agreement will reflect a four-year vesting
schedule, under which 1/48th of the total will vest each month, until either the
Option is fully vested or you are no longer a service provider to the Company,
whichever occurs first. The Option represents a material inducement for you to
accept this offer of employment with the Company.

 

6.Severance Benefits. You will be eligible for the Company’s severance programs
described below, which will be subject to your execution and non-revocation of a
general release of claims against the Company and certain related parties:

 

(a)In the event you are subject to an Involuntary Termination (as such term is
defined in the Severance and Change in Control Agreement) within twelve months
following a change in control of the Company, you will be entitled to receive
salary continuation, COBRA benefits and accelerated vesting of your equity
awards.

 

(b)In the event you are terminated without cause (and, for clarity, not in
connection with a change in control of the Company), you will be entitled to
receive salary continuation, COBRA benefits and consideration of your pro-rata
bonus based on the number of days you were employed during such year.

 

7.Proprietary Information and Inventions Agreement. You will abide by the
Company’s strict policy that prohibits any new employee from using or bringing
with him/her all prior employers’ proprietary information, trade secrets,
proprietary materials, and/or processes. Upon starting employment with the
Company, you will be required to sign a Proprietary Information and Invention
Assignment Agreement indicating, among other things, your agreement with this
policy.

 

8.Employment Relationship. Employment with the Company is for no specific period
of time. Your employment with the Company will be “at will,” meaning that either
you or the Company may terminate your employment at any time and for any reason,
with or without cause. Any contrary representations that may have been made to
you are superseded by this letter agreement. This is the full and complete
agreement between you and the Company on this term. Although your job duties,
title, compensation and benefits, as well as the Company’s personnel policies
and procedures, may change from time to time, the “at will” nature of your
employment may only be changed in an express written agreement signed by you and
a duly authorized officer of the Company (other than you).

 

This offer is contingent upon our verification of your employment history,
education credentials, and successful completion of a background check.
Furthermore, this offer is subject to satisfactory proof of your identity and
right to work in the United States. Any intentional misrepresentation concerning
these items may result in actions up to and including revocation of this offer
or termination of your employment at Arcus.

 

* * * * *

 

 

--------------------------------------------------------------------------------

 

 

You may indicate your agreement with these terms and accept this offer by
signing and dating this letter agreement and returning it to me no later than
July 10, 2020. Please note that this offer, if not accepted by you, will expire
on July 10, 2020.

 

Very truly yours,

 

ARCUS BIOSCIENCES, INC.

 

 

 

By:

/s/ Terry Rosen Terry Rosen, CEO

 

 

 

I have read and accept this employment offer:

 

 

/s/ Bob Goeltz

Signature of Bob GoeltzDated: 6/30/2020

 